    Case 1:19-cr-00086-DHB-BKE Document 41 Filed 02/20/20 Page 1 of 1
                 UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




          CHANGE OF PLEAIN            v.terry kielisch

          CRIMINALNO. 1:19CR0086         AUGUSTA, OA.




                    WITH CONSENT OF THE COURT,THE
                                   TERRY KIELISCH
              DEFENDANT                                   , HAVING

           PREVIOUSLY ENTERED A PLEA OF not guilty

           HEREBY WITHDRAWS THAT PLEA AND ENTERS A PLEA


           OF GUILTY               JO COUNTS 1,2 AND 4

           IN THE SUPERSEDING INDICTMENT.



                       THIS   Zo   DAY OF                           , 2020.




NOLLE PROSSEAS
                                                         TERRY KIELISCH   DEFENDANT
TO COUNT(S)


                                                         couraffi
                                                                           ALEX BROWN
